Citation Nr: 1617481	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tooth loss, to include as secondary to fractured left mandible.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Chicago, Illinois and an August 2004 rating decision by the RO in St. Louis, Missouri.  The RO in St. Louis, Missouri has jurisdiction over the present appeal.

This appeal was previously before the Board in January 2006, March 2007, and May 2012, at which time it was remanded for further development.  It is now returned to the Board.

In September 2006, the Board held a hearing at the RO before a Veteran's Law Judge (VLJ) who is no longer with the Board.  In March 2012, the Board informed the Veteran that the VLJ who conducted the September 2006 hearing is no longer with the Board.  The Veteran was also advised of his right to have an additional hearing.  Then, in an April 2012 response, the Veteran indicated that he wanted to appear at a hearing before the Board at his local RO.  The Veteran's hearing was rescheduled for March 2015, however he failed to report for the hearing.  As he has not provided cause for failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The Board notes that documents associated with the current claims folder reflect that the Veteran's claims file has been rebuilt.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required before the claims on appeal are decided.  Notably, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  On review of the record, it does not appear that the ordered development requested by the Board in its March 2007 Board remand has been completed.  

Regarding his claim for service connection for tooth loss, to include as secondary to fractured left mandible, the Veteran has contended that he received dental treatment at the John Cochran VA Medical Center in St. Louis, Missouri immediately following his August 1968 discharge.  On remand, VA should attempt to obtain VA treatment records dated earlier than 1979, to specifically include records from the John Cochran and Jefferson Barracks VA Medical Centers in St. Louis, Missouri, for any dental treatment received since the Veteran's separation from service.  

The Veteran's claim for service connection for tooth loss includes a secondary claim that his tooth decay and periodontal disease (which may have caused his tooth loss) may have been aggravated by the treatment for the service-connected residuals of a fractured left mandible.  Previously, the Board instructed a VA examiner to address whether the Veteran's service-connected mandible fracture residuals make worse any other condition that may have caused the Veteran's tooth loss.  The Board notes that there is no adequate medical opinion of record that addresses this issue.  Although a March 2014 VA temporomandibular joint (TMJ) examination report notes the Veteran has no present residual from the mandible fracture, the Board is concerned about the impact of any residuals throughout the period on appeal given that this claim stems from a January 1988 rating decision.  As such, a remand is necessary to obtain a medical opinion.

Regarding his claim for service connection for hearing loss and tinnitus, in his September 2004 notice of disagreement, the Veteran asserted that his hearing loss (which is only on the left side) and tinnitus (which is worse on the left side) are related to the July 1967 injury in which his left mandible was fractured.  Although an April 2007 VA examiner concluded that ringing in the ears and hearing loss are not caused by or a result of a mandible fracture, the Board finds that this examination report is conclusory and does not explain the basis for the opinion.  Therefore, an addendum etiology opinion is needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, in a February 2004 statement, the Veteran indicated that during service a pallet of ammo blew up while he was working as an ammunition specialist.  He indicated that the noise was enormous and caused his ears to ring for days.  He further reported noise exposure in Vietnam and in combat training prior to going to Vietnam.  Although there is a reference to a July 2004 VA audio examination in a prior Board remand, the current rebuilt claims folder does not reflect this examination report or an etiology opinion addressing direct service connection.  Therefore, the Board finds that a VA examination is needed to determine whether any current hearing loss or tinnitus is otherwise related to the Veteran's period of service.

As noted by the Board in its March 2007 remand, the RO has not provided the Veteran with the appropriate notice to substantiate his claim.  The RO should send the Veteran that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Finally, these claims were last adjudicated in a February 2009 supplemental statement of the case.  In May 2012, the Board remanded the appeal for additional development.  The Veteran was provided a March 2014 VA examination.  However, that evidence has not been considered in a supplemental statement of the case, and no waiver of initial Agency of Original Jurisdiction review is of record.  38 C.F.R. § 19.31 (2015).  The Board must remand the additional evidence for consideration by the Agency of Original Jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Obtain any outstanding VA and non-VA treatment records that are not already associated with the claims file for any dental treatment since his separation from service, to specifically include the Veteran's medical records from the John Cochran and Jefferson Barracks VA Medical Centers in St. Louis, Missouri prior to 1979,
2.  Refer the claims folder to an appropriate dental examiner for a medical opinion to address the etiology of any tooth loss disability.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted, to include scheduling the Veteran for an examination if necessary.  

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion, as to the following: 

(a)  What are the Veteran's current diagnoses related to tooth loss?

(b) With respect to any currently noted tooth loss, is it at least as likely as not (50 percent or greater probability) that the Veteran's tooth loss is etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any currently noted tooth loss was caused by a service-connected disability, to specifically include any residuals of the service-connected mandible fracture?

(d)  Is it at least as likely as not (50 percent or greater probability) that any currently noted tooth loss has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include any residuals of the service-connected mandible fracture?

(e)  Is it at least as likely as not (50 percent or greater probability) that any residuals of the service-connected mandible fracture caused or aggravated any other condition that may have caused tooth loss?

(f)  If it is determined that the Veteran does not have tooth loss due to mandible fracture, the examiner should expressly say so and provide detailed reasons for such an opinion.

3.  Schedule the Veteran for a VA examination for hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion, as to the following: 

(a)  Is at least as likely as not (50 percent probability or more) that bilateral hearing loss or tinnitus had its onset in service or within one year of separation from service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner must consider statements from the Veteran regarding the onset (to include the explosion of a pallet of ammunition and the injury during which the Veteran fractured his left mandible) and any reported continuity of symptomatology.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus was caused by any residuals of the service-connected mandible fracture?

(c)  Is it at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus has been aggravated (permanently worsened beyond the natural progress of the disability) by any residuals of the service-connected mandible fracture?

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




